                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 In re: Jennifer Laura Fernandez              )               Case No.: 19-82415-CRJ-7
        SSN: xxx-xx-2859                      )
                                              )
               Debtor.                        )               Chapter 7


                      TRUSTEE’S MOTION TO AMEND ORDER ON
                     APPLICATION TO EMPLOY SPECIAL COUNSEL


        COMES NOW the undersigned Trustee, in compliance with 11 U.S.C. Section 327 and
 Bankruptcy Rules 2014 and 5002, and respectfully represents:

       1. This present motion is brought to correct a typographical error in an order previously
 submitted and entered by this Court.

       2.   Applicant is the duly qualified and acting Trustee in this case.

       3. This matter came before the Court for hearing upon the Trustee’s Application to
 employ Cohen, Placitella & Roth, P.C. and Jillian Roman, Esq. of Cohen, Placitella & Roth, P.C.
 as Special Counsel for the Trustee, filed on May 24, 2021 (Doc. 28). After proper notice, a
 hearing was held on June 16, 2021, whereupon John Zingarelli appeared on behalf of the Debtor,
 Kevin Morris appeared on behalf of the Trustee, and Richard M. Blythe appeared on behalf of
 the Bankruptcy Administrator (the “Application”).
        4. This Court approved the Application and entered an Order prepared by counsel on
 July 6, 2021 (Doc. 37) (the “Order”).
        5. Upon review, the Order contains a typographical error in paragraph 3 incorrectly
 identifying Special Counsel as Michaela McInnis, Esq. of Motley Rice, LLC. The undersigned
 movant hereby seeks to correct the record to reflect special counsel as Jillian Roman, Esq. of
 Cohen, Placitella & Roth, P.C.
       6.   The Trustee hereby seeks leave of this Court to amend the Order as stated above.

        Respectfully submitted this 17th day of August, 2021.

                                                  /s/ Tazewell T. Shepard
                                                  Tazewell T. Shepard
                                                  Trustee in Bankruptcy
                                                  P. O. Box 19045
                                                  Huntsville, AL 35804
                                                  Tel: (256) 512-9924
                                                  Fax: (256) 512-9837




Case 19-82415-CRJ7        Doc 41     Filed 08/17/21 Entered 08/17/21 16:33:52         Desc Main
                                    Document      Page 1 of 2
                                  CERTIFICATE OF SERVICE

         I hereby certify that I have served a copy of the foregoing pleading upon the below listed
 parties by electronic service through the Court’s CM/ECF system and/or by placing a copy of the
 same in the U. S. Mail, postage prepaid this the 17th day of August, 2021.


 John Zingarelli, Esq.                               Jennifer Laura Fernandez
 Attorney for the Debtor                             Debtor
 P.O. Box 2145                                       3923 Ryan Drive, S.W.
 Decatur, AL 35602-2145                              Decatur, AL 35603

 Jillian Roman, Esq.                                 Michaela S. McInnis, Esq.
 Special Counsel                                     Special Counsel
 Cohen, Placitella & Roth, PC                        Motley Rice, LLC.
 2001 Market Street,                                 55 Cedar Street
 Ste 2900                                            Suite 100
 Philadelphia, PA 19103                              Providence, RI 02903

 Carl Jaeckel, Esq.                                  Richard M. Blythe, Esq.
 Special Counsel                                     Bankruptcy Administrator
 Jaeckel Law, LLC                                    P.O. Box 3045
 16 Mount Bethel Road, Ste. 301                      Decatur, AL 35602
 Warren, NJ 07059

 Johnson & Johnson                                   Kelly S. Crawford, Co-Chair
 Registered Agent for Defendant                      Attorney for Defendant
 One Johnson & Johnson Plaza                         Riker Danzig Scherer Hyland & Perretti, LLP
 New Brunswick, NJ 08933                             Headquarters Plaza
                                                     One Speedwell Avenue
                                                     Morristown, NJ 07962-1981



                                                 /s/ Tazewell T. Shepard
                                                 Tazewell T. Shepard
                                                 Trustee in Bankruptcy




Case 19-82415-CRJ7         Doc 41    Filed 08/17/21 Entered 08/17/21 16:33:52           Desc Main
                                    Document      Page 2 of 2
